F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         JAN 27 2000
                     UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                            FOR THE TENTH CIRCUIT                             Clerk


    LIN DELOSSANTOS,

                Plaintiff-Appellant,

    v.                                                    No. 99-6256
                                                    (D.C. No. 99-CV-766-L)
    DAN MURDOCK, in his official and                      (W.D. Okla.)
    individual capacities,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Lin DelosSantos appeals from an order of the district court

dismissing this case for lack of standing. We affirm.

       Mr. DelosSantos sought an attorney to represent him in a Title VII suit

against his former employer whom he believed had discharged him due to his

Mexican heritage. He contacted Mr. Weeks and sought to engage him.

Mr. Weeks stated that his fee would be     the statutory fee plus forty percent of any

recovery awarded on Mr. DelosSantos’ substantive claims         . Mr. DelosSantos

agreed to those terms.

       Mr. Weeks then informed Mr. DelosSantos that he had           previously been

sanctioned for violating Oklahoma Rules of Professional Conduct 1.5(a) for

entering into an identical dual fee agreement with another client.       See State ex.

rel. Okla. Bar Ass’n v. Weeks , 969 P.2d 347, 357 (Okla.),      cert. denied , 119 S. Ct.

593 (1998). Mr. Weeks was unwilling to proceed in Mr. DelosSantos’ case

without the assurance that he would not again be reprimanded.          Mr. DelosSantos

was unwilling to engage other counsel and, thus, commenced this suit seeking

injunctive and declaratory relief which would permit Mr. Weeks to represent him

without fear of reprisal from the Oklahoma Bar.

       In his complaint, Mr. DelosSantos asserted that Rule 1.5(a) violates the

Supremacy, Due Process, and Equal Protection clauses of the Constitution. He

alleged that the rule frustrates the federal statutory scheme by which federal civil


                                            -2-
rights claimants obtain counsel, violates his right to be represented by counsel of

his choice, and classifies plaintiffs with respect to their fundamental right of

access to the courts.

       The district court dismissed the action holding that Mr. DelosSantos had

failed to show standing. The court held that Mr. DelosSantos had not shown any

actual or imminent injury and that any disciplinary action would, in fact, be

imposed by the Oklahoma Supreme Court which was not a party before the court.

The court held that the only party who would suffer direct injury in a disciplinary

action would be Mr. Weeks. The court concluded that Mr. DelosSantos was

actually asking it to settle a dispute between defendant and Mr. Weeks.

       On appeal, Mr. DelosSantos argues that he has shown injury in fact. He

argues that he is being prevented from obtaining the services of his counsel of

choice and that it is unlikely, as the EEOC issued a no cause finding, that he will

be able to find other counsel. He maintains that federal law permits him to pay

counsel more than the statutory fee award and the state has violated the

supremacy clause by preventing him from doing so.

       “We review the district court’s decision to grant [a] motion to dismiss for

lack of standing de novo.”      United States v. Colorado Supreme Court   , 87 F.3d

1161, 1164 (10th Cir. 1996). “[T]he plaintiff bears the burden of establishing the

elements of standing . . . .”   Id.


                                             -3-
       In determining whether a plaintiff has standing we must first look at

whether the plaintiff has “suffered an ‘injury in fact’--an invasion of a legally

protected interest which is (a) concrete and particularized and (b) actual or

imminent, not ‘conjectural’ or ‘hypothetical.’”      Lujan v. Defenders of Wildlife   ,

504 U.S. 555, 560 (1992) (quotation and citations omitted). Next, “a causal

connection between the injury and the conduct complained of,” which is not the

result of any independent action by a third party not before the court, must be

established. Id. Lastly, the plaintiff must show that it is likely, not speculative,

that the injury will be “redressed by a favorable decision.”     Id. at 561 (quotation

omitted).

       Mr. DelosSantos asserts that    if Mr. Weeks were to represent him under the

agreed terms, and if defendant were to investigate and report him to the

Professional Responsibility Commission, and        if the Commission were to authorize

the filing of disciplinary proceedings before the Oklahoma Supreme Court at

which defendant would act as counsel for the Oklahoma Bar Association (OBA),

Mr. Weeks might again be sanctioned, a risk Mr. Weeks prefers not to take.

Mr. DelosSantos wants this court to restrain defendant from performing his duties

which include investigating complaints and representing the OBA at hearings

before the Oklahoma Supreme Court. Mr. DelosSantos asserts he has suffered a

concrete injury because Mr. Weeks has declined to represent him absent


                                             -4-
assurances that the above described speculative injury will not occur. That is

certainly Mr. Weeks’ prerogative. However, his decision results in no concrete

injury to Mr. DelosSantos.

       Mr. DelosSantos has no Sixth Amendment right to counsel in a civil case.

See Ficker v. Curran , 119 F.3d 1150, 1156 (4th Cir. 1997). Particularly, he has

no absolute right to counsel of choice.   Cf. United States v. Nichols , 841 F.2d

1485, 1502 (10th Cir. 1988)    and cases cited therein. Therefore, the fact that

Mr. Weeks will not represent him absent assurances that he will not be disciplined

does not invade a legally protected interest of Mr. DelosSantos. Mr. DelosSantos

can show no violation of the equal protection or the due process clauses of the

United States Constitution. Further, the fact that Oklahoma has determined that

Mr. Weeks may not charge what it has determined is a windfall fee,     see Weeks ,

969 P.2d at 356-57, does not violate the Supremacy Clause.




                                           -5-
     The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED. Mr. DelosSantos’ third motion to expedite this appeal

is DENIED as moot. All other outstanding motions are DENIED.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -6-